                  Case 18-11801-LSS            Doc 936       Filed 12/05/18        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

     In re                                                   Chapter 11

     J & M SALES, INC., et al.1                              Case No. 18-11801 (LSS)

                                          Debtors.           (Jointly Administered)

                                                             Hearing Date: December 18, 2018 at 3:00 p.m. (ET)
                                                             Objection Deadline: November 23, 2018 at 4:00 p.m. (ET)

                                                             Re: Docket No. 783& 832

      NOTICE OF HEARING REGARDING NOTICE BY PEGASUS TRUCKING, LLC
           OF EXERCISE OF NON-RESIDENTIAL REAL PROPERTY LEASE
        DESIGNATION RIGHTS GRANTED PURSUANT TO ASSET PURCHASE
               AGREEMENT BETWEEN CHAPTER 11 DEBTORS AND
         PEGASUS RESPECTING REAL PROPERTY LOCATED AT SPACE #9
             OF THE MAYAGUEZ MALL, MAYAGUEZ, PUERTO RICO

             PLEASE TAKE NOTICE that on November 9, 2018, Pegasus Trucking, LLC (“Pegasus”)

filed the Notice by Pegasus Trucking, LLC of Exercise of Non-Residential Real Property Lease

Designation Rights Granted Pursuant to Asset Purchase Agreement Between Chapter 11 Debtors

and Pegasus Respecting Real Property Located at Space # 9 of the Mayaguez Mall, Mayaguez,

Puerto Rico [Docket No. 783] (the “Notice”) with the United States Bankruptcy Court for the

District of Delaware (the “Court”). You were previously served with a copy of the Notice.

             PLEASE TAKE FURTHER NOTICE that responses or objections to the Notice were to

be filed and received by 4:00 p.m. (Prevailing Eastern Time) on November 23, 2018. On

November 16, 2018, the Objection of Empresas Puertorriqueñas de Desarrollo, Inc, to Notice by




1
  The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J & M Sales of Texas, LLC (5979);
FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237); Caribbean
Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo Management
LLC (1924). The location of the Debtors’ service address is 15001 South Figueroa Street, Gardena, California 90248.

    10024565v1
              Case 18-11801-LSS        Doc 936      Filed 12/05/18    Page 2 of 2



Pegasus Trucking, LLC of Exercise of Non-Residential Real Property Lease Designation Rights

(the “Objection”) [Docket No. 832] was filed with the Court.

       PLEASE TAKE FURTHER NOTICE, that a hearing to consider the Notice and Objection

will be held on December 18, 2018 at 3:00 p.m. (Prevailing Eastern Time) before the Honorable

Laurie Selber Silverstein, United States Bankruptcy Judge, at the United States Bankruptcy Court

for the District of Delaware, 824 Market Street North, 6th Floor, Courtroom 2, Wilmington,

Delaware 19801.



Dated: December 5, 2018                     Respectfully submitted,
       Wilmington, Delaware

                                            /s/ Aaron H. Stulman
                                            Christopher M. Samis (No. 4909)
                                            L. Katherine Good (No. 5101)
                                            Aaron H. Stulman (No. 5807)
                                            WHITEFORD, TAYLOR & PRESTON LLC
                                            The Renaissance Centre
                                            405 North King Street, Suite 500
                                            Wilmington, Delaware 19801
                                            Telephone:     (302) 353-4144
                                            Facsimile:     (302) 661-7950
                                            Email:         csamis@wtplaw.com
                                                           kgood@wtplaw.com
                                                           astulman@wtplaw.com

                                            -and-

                                            Victor A. Sahn, Esq. (admitted pro hac vice)
                                            SULMEYERKUPETZ, P.C.
                                            333 South Grand Avenue Street, Suite 3400
                                            Los Angeles, California 90071-1406
                                            Telephone: (213) 626-2311
                                            Facsimile: (213) 629-4520
                                            Email: vsahn@sulmeyerlaw.com

                                            Counsel to Pegasus/Fallas



                                               2
 10024565v1
